NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         MAR 6 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

SHIOW-HUEY CHANG,                                No.    16-17163

                Plaintiff-Appellant,             D.C. No. 5:15-cv-02502-RMW

 v.
                                                 MEMORANDUM*
COUNTY OF SANTA CLARA; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                      Argued and Submitted February 13, 2018
                             San Francisco, California

Before: HAWKINS and TALLMAN, Circuit Judges, and JACK,** District Judge.

      This appeal arises from a lawsuit by Shiow–Huey Chang (“Chang”) against

the County of Santa Clara (“the County”) and Deputies Daniel Forest and Rachel

Strickland (“the Deputies”) of the Santa Clara County Sheriff’s Office (the

“Sheriff’s Office”), in their individual and official capacities, for the Deputies’ use


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Janis Graham Jack, United States District Judge for
the Southern District of Texas, sitting by designation.
of excessive force during a traffic stop. A unanimous jury found in favor of Chang

on all of her claims. The District Court for the Northern District of California

granted the County’s renewed motion for judgment as a matter of law as to

Chang’s Monell claim, leaving stand the jury’s findings as to Chang’s claims

against the Deputies in their individual capacities. See Monell v. Dep’t of Soc.

Servs., 436 U.S. 658 (1978). The district court reduced Chang’s attorneys’ fees

award accordingly. Chang appeals the judgment as a matter of law on her Monell

claim and the reduction of her requested attorneys’ fees. We have jurisdiction

pursuant to 28 U.S.C. § 1291 and we affirm.

      1. Chang argues the district court erred when it partially set aside the

unanimous jury verdict in her favor, entering judgment on the verdict against the

Deputies but judgment as a matter of law in favor of the County.1 After the traffic

stop, Chang made a verbal complaint2 to Sergeant David Roberts of the Sheriff’s

Office’s Internal Affairs Office (“Internal Affairs”). On July 29, 2015, Chang

received a letter from the Sheriff’s Office stating “[t]he complaint you lodged with

this office has been investigated. It has been determined that the proper findings in



1
      The district court denied Deputy Strickland’s renewed motion for judgment
as a matter of law. The jury verdict as to Deputy Forest was not contested.
Neither verdict against the Deputies is challenged in this appeal.
2
       Documentation of the complaint does not appear in the record. Therefore, it
is unclear as to the substance of this complaint.

                                          2
this matter were: Exonerated.” The Internal Affairs letter was the only evidence

presented at trial to establish ratification under Monell. Since there was no

evidence presented at trial as to the nature of what Chang said in her initial

complaint, judgment on the Monell claim was appropriate. Cf. Larez v. City of

L.A., 946 F.2d 630, 645–48 (9th Cir. 1991); Fuller v. City of Oakland, Cal., 47

F.3d 1522, 1534–35 (9th Cir. 1995).

      2. Chang further argued the district court erred in excluding evidence of

prior lawsuits against the Deputies. The district court properly determined that the

facts underlying the prior lawsuits were not sufficiently similar to the present case

and that the lawsuit against Deputy Forest, occurring seven years earlier, was too

remote in time. See Duran v. City of Maywood, 221 F.3d 1127, 1132–33 (9th Cir.

2000). Therefore, the district court’s decision to exclude the evidence was not an

abuse of discretion. See id.

      3. Finally, Chang argued the district court erred in reducing her attorneys’

fee award. The district court calculated a lodestar amount of $435,825.54 and then

found an attorneys’ fee award of $350,000 was appropriate.3 See Kelly v. Wengler,

822 F.3d 1085, 1099–1100 (9th Cir. 2016). First, Chang argued the district court

erroneously reduced her fee award based on Chang’s lack of success, primarily the


3
      The parties did not dispute Chang was the prevailing party in the litigation.
See Fox v. Vice, 563 U.S. 826, 834 (2011) (“[P]laintiffs may receive fees under [42
U.S.C.] § 1988 even if they are not victorious on every claim.”).

                                          3
failure of her Monell claim. As discussed above, the district court did not err in

granting the County judgment as a matter of law on Chang’s Monell claim.

Additionally, the district court properly considered the $40,000 in damages

recovered, the fact that Chang’s attorneys hoped to uncover a widespread problem

of excessive force within the Sheriff’s Office, and the public benefit of the suit.

See Gonzalez v. City of Maywood, 729 F.3d 1196, 1209–10 (9th Cir. 2013).

      Second, Chang argued the district court erred by basing its further reduction

on factors already subsumed in the lodestar calculation. However, the district

court only analyzed the case’s lack of complexity in its calculation of the lodestar

amount, not in the section of its opinion analyzing “other factors.” Therefore, the

district court was merely summarizing all of the reductions it made to the fee

award, rather than double-counting the complexity factor. See Cunningham v.

Cnty. of L.A., 879 F.2d 481, 487 (9th Cir. 1989); see also Perdue v. Kenny A. ex

rel. Winn, 559 U.S. 542, 553 (2010). The district court did not err in reducing the

attorneys’ fee award.

      Costs are awarded to Appellees. See Fed. R. App. P. 39(a)(2).

      AFFIRMED.




                                           4